DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking element” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  
- Claim 3, line 2, “the same profile” should read --a same profile--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, it is unclear if “a plurality of projections” is part of the “one or more second projections” defined in claim 2.  It appears applicant should recite --a plurality of the second projections-- in claim 4.  Appropriate explanation or correction is required.
In regards to claim 12, “the second member” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 22, “the plurality of first frame members” lacks proper antecedent basis.  Appropriate correction is required.
Claims 13-16 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11, 12, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baus (US Pat. No. 4,527,364) in view of Hagglund (US Pat. No. 3,811,785).
In regards to claim 1, Baus teaches a modular frame comprising a connector (18), a first frame member (2) and a second frame member (1), wherein the first frame member comprises a first engagement member (20) profiled to key with a first slot (24) on the connector and a second engagement member (20) profiled to key with a second slot (22) on the second frame member, each of the engagement members comprises a neck portion, and at least one of the engagement members is clamped against the connector by a clamping member (30).
Baus does not teach each of the engagement members comprises an enlarged head portion.  Hagglund teaches a first frame member (11) having engagement members (2, 3) with an enlarged head portion (24, 25) which are profiled to key with slots (22, 23) of a second frame member (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baus’s engagement members to include an enlarged head portion as taught by Hagglund.  The motivation would have been for the purpose of having the engagement members folded into the slots (slits) for a snug engagement (Col 2, Liens 65-58, Col 3, Lines 11 of Hagglund).  This would provide for a temporary connection of the components during assembly before tightening the locking member 30 of Baus.
In regards to claim 2, modified Baus teaches the connector (Baus: 18) comprises one or more first projections (Baus: 60, Fig. 3) which define the first slot (Baus: 24) and the second frame member comprises one or more second projections (Baus: 31, Fig. 3) which define the second slot.
In regards to claim 5, modified Baus teaches the first projections (Baus: 60, Fig. 3) comprise one or more corner post.
In regards to claims 6 and 7, modified Baus teaches the first and second projections (Baus: 60 and 31, Fig. 3) are aligned with one another (claim 6); and abut one another (claim 7) (i.e.; when connected).
In regards to claim 8, modified Baus teaches the first and second slots (Baus: 24 and 22) are aligned with one another (i.e.; when connected).
In regards to claim 11, modified Baus teaches the clamping member (Baus: 30) is threaded and engages a corresponding threaded element (Baus: 28) at the connector.
In regards to claim 12, modified Baus teaches the clamping member comprises a rod (i.e.; screw 30 of Baus) that extends through the second member.
In regards to claim 18, modified Baus teaches the first and second engagement members (Baus: 20) are aligned with one another.
In regards to claim 19, modified Baus teaches the first engagement member (Baus: 20) is clamped against the connector by the clamping member (Baus: 30).  Baus does not particularly teach the first engagement member has a greater footprint than the second engagement member.  However, it has been held that recitations in relative dimensions is not patentably distinct, and it would have been obvious to one of ordinary skill in the art before the effective filing date to allow the first engagement member to have a greater footprint than to the second engagement member.  The motivation would have been for the purpose of allowing adequate manufacturing tolerances between the pieces in order to have higher manufacturing rates.
In regards to claim 20, modified Baus teaches the first and second frame members (Baus: 2 and 1) are elongate members, which are perpendicular to one another (see Fig. 2 of Baus).
In regards to claim 22, modified Baus teaches a plurality of first frame members (Baus: 1 and 2) are perpendicular to one another (see Fig. 2 of Baus).
In regards to claims 23 and 24, modified Baus teaches a piece of furniture comprising a modular frame as claimed in claim 1 (claim 23), which comprises a modular zone divider (claim 24) (i.e.; a wardrobe; Col 1, Lines 5-11 of Baus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baus (US Pat. No. 4,527,364) and Hagglund (US Pat. No. 3,811,785), and in further view of Lee (US Pub. No. 2009/0026163 A1).
In regards to claim 21, Baus, modified by Hagglund, does not teach a plurality of first frame members are connected to the connector.  Lee teaches a modular frame having a plurality of first frame members (e.g.; S1-2, S1-3, Fig. 1d) connected to a connector (J3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Baus’s modular frame to have a plurality of first frame members are connected to the connector as taught by Lee.  The motivation would have been for the purpose of creating additional horizontal surfaces for holding objects (e.g.; a mirror image of S1-3 of Lee).
Allowable Subject Matter
Claims 3 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631